\®»

FILED

UNITED STATES DISTRICT COURT JUN 1 5 2010
FOR THE DISTRICT OF COLUMBIA _
Clerk. U.S. Distnct & Bankruptcy
courts for me D\strict ot columbia

Andre J. Twitty, )
)
Petitioner, )
)

v. ) Civil Acti0n No.  
)
Blake Daniel, Warden, )
)
Respondent. )

MEMORANDUM OPINION

ln this action for a writ of habeas corpus under 28 U.S.C. § 2241 , petiti0ner, a prisoner at
the United States Penitentiary (Max) in Florence, Colorado, challenges his sentence imposed by
the United States District Court for the Northern District of Georgia. Pet. at 2. He claims that
his conviction is invalid for a variety of reasons, including that the sentencing court lacked
jurisdiction, the prosecutor committed perjury, and that the petitioner had ineffective assistance
of counsel. Id. at 6.
Habeas review of a federal conviction and sentence is available under 28 U.S.C. § 2255,
which states as fol1ows:
An application for a writ of habeas corpus in behalf of a prisoner who is
authorized to apply for relief by motion pursuant to [§ 2255] shall not be entertained
if it appears that the applicant has failed to apply for [§ 225 5] relief, by motion, to the
court which sentenced him, or that such court has denied him relief, unless it also
appears that the remedy by motion is inadequate or ineffective to test the legality of his
detention.
28 U.S.C. § 2255. See Taylor v. United Stales Board ofParole, 194 F.2d 882, 883 (D.C. Cir.

1952) (attack on the constitutionality of the statute under which defendant was convicted and

sentenced is properly pursued by motion under 28 U.S.C. § 225 5); Ojo v. Immigration &

Naturalization Servz`ce, 106 F.3d 680, 683 (5th Cir. 1997) (the sentencing court is the only court
with jurisdiction to hear defendant’s complaint regarding errors that occurred before or during
sentencing). In the absence of any basis for finding petitioner’s remedy under § 2255 inadequate or
ineffective, this civil court lacks jurisdiction to entertain the petition. Petitioner’s recourse lies in
the sentencing court.

A separate Order of dismissal accompanies this Memorandum Opinion.

i/t,, l>l“/vc/La

Date: "b/ l 1b \\[Q United States District Judge